744 N.W.2d 130 (2008)
Sherita WHITE and Derrick. White, Plaintiffs-Appellees,
v.
TAYLOR DISTRIBUTING COMPANY, INC., Penske Truck Leasing Company, L.P., and James J. Birkenheuer, Defendants-Appellants.
Docket No. 134751. COA No. 272114.
Supreme Court of Michigan.
February 13, 2008.
On order of the Chief Justice, the motion by plaintiffs-appellees for extension of the time for filing of their brief is considered and, it appearing that the brief was filed February 12, 2008, the time for filing is extended to that date.